       Case 1:21-cv-11497-PBS Document 1 Filed 09/13/21 Page 1 of 6




                            UNITED STATES OFAMERICA
                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



RICHARD A. THOMAS,                         )       CASE NO.:
               Plaintiff                   )
                                           )
v.                                         )
                                           )
UNITED STATES OF AMERICA,                  )
                Defendant                  )



                                JURISDICTION & VENUE


I.   This action is brought pursuant of the Federal Tort Claims Act (FTCA), 28 U.S.C.
     §1346(b) et seq., against the United States of America, which vests exclusive subject
     matter jurisdiction of Federal Tort Claims litigation in the Federal District Court.


2.   Venue is proper in the United States District Court for the District of Massachusetts
     pursuant to 28 U.S.C. §1402(b), because the United States is the defendant and because
     plaintiff Richard A. Thomas resides in and/or because the negligent acts and/or omissions
     of the defendant took place in the District of Massachusetts.


                               NATURE OF THE ACTION


3.   This is personal injury action arising out of the injury to Richard A. Thomas on or about
     April30, 2018 in Hingham, Massachusetts on land owned, controlled, operated,
     supervised, managed, secured, patrolled, and maintained by the defendant United States
     of America through its agency, the United States Postal Service.



                                               1
        Case 1:21-cv-11497-PBS Document 1 Filed 09/13/21 Page 2 of 6




                                         PARTIES


4.   Plaintiff Richard A. Thomas is a competent adult who resides at 85 Crane Road,
     Brockton, Plymouth County, Massachusetts 02302.


5.   This is brought against the United States of America pursuant to 28 U.S. C. §1346(b)(l)
     et seq., commonly referred to as the "Federal Tort Claims Act". Liability of the United
     States is predicated specifically on 28 U.S.C. §J346(b)(1) and §2674 because the
     personal injuries and resulting damages that form the basis of this complaint, were
     proximately caused by the negligence, wrongful acts and/or omissions of employees of
     the United States of America through its agency, the United States Postal Service. These
     employees were acting within the course and scope of the their office or employment,
     under circumstances where the United States of America, if a private person, would be
     liable to the plaintiff in the same manner and to the same extent as a private individual
     under the laws of the Commonwealth of Massachusetts.


6.   At all relevant times, the defendant, the United States of America, acted and/or failed to
     act through the employees of its agency, the United States Postal Service.


7.   Pursuant to 28 U.S.C. §2675, the claims ofplaintiffRichard A. Thomas were presented
     to the appropriate agency of defendant, the United States of America, that is, the United
     States Postal Service on April25, 2020. Defendant responded to plaintiffs claims on
     March 16, 2021, by letter of the same date, denying said claims. See Exhibit A (Denial
     Letter).


                         CAUSE OF ACTION- NEGLIGENCE


8.   Plaintiff incorporates by reference each and every prior allegation as though fully set
     forth herein.
                                               2
          Case 1:21-cv-11497-PBS Document 1 Filed 09/13/21 Page 3 of 6




9.     The defendant United States of America was negligent in its conduct and/or omissions
       leading up to the injury of the plaintiff, Richard A. Thomas on April30, 2018 by failing
       to fqllow reasonable procedures to ensure the safety of those persons lawfully on its
       premises at its Hingham Post Office .


10.    The defendant, United States of America, was negligent in failing to ensure that the
       equipment which it expected would be used in the delivering of mail by its contractor to
       its post office was in a satisfactory, serviceable and safe condition.


                                        BACKGROUND

11.    Richard A. Thomas had been a truck driver for R&F Transportation of Taunton,
       Massachusetts, a contractor with United States Postal Service, for about six months prior
       to the accident. R&F Transportation picked up large bulk shipments of mail from the
       United States Postal Service sorting facilities and delivered those shipments to local post
       office locations throughout the eastern part of the Commonwealth of Massachusetts.


12.    The plaintiff had a route which required him to deliver mail overnight to local post
                                                                                 '
       offices in what is referred to as the South Shore, an area south of Boston.


13.    Approximately two weeks prior to April28, 2018, the plaintiff arrived at the Hingham
       Post Office at around 2:00 a.m. with the expectation of unloading his large loads of mail
       and dropping them off in a secure location provided by the Hingham facility.


14. · When he arrived he noticed that there were three pallet jacks at the facility to be used for
       the transportation of the large bulk loads of mail from the truck onto the loading dock and
       then into the secure facility in the Hingham Post Office.


15.    Two ofthose pallet jacks, which were in serviceable conditional with wheels that
                                                  3
         Case 1:21-cv-11497-PBS Document 1 Filed 09/13/21 Page 4 of 6



      functioned, were locked behind a vestibule which was inaccessible to the plaintiff. The
      only pallet jack accessible to him a defective one, with wheels that barely turned. With
      great difficulty the plaintiff used the defective pallet jack to unload and deposit the mail.
      These wrapped loads of mail often weighed over one thousand (1000) pounds. The
      Plaintiff was there in the middle of the night with no one to help him to deposit the mail
      which had to be delivered. The loads were wrapped and could not be broken down into
      smaller pieces. He had to use the defective jack to perform his task, a situation that left
      him vulnerable.


16.   The plaintiff complained of this to his employer who in fact informed the postal service
      of the problem. As early as April23, the postal service was aware of the problem, and
      internal memos were exchanged, with one requesting that the plaintiff's employer be
      provided with a code for its driver so that he could access the functioning pallet jacks and
      deliver the mail. The United States Postal Service failed to deliver this code to the driver
      or to his employer at any time up until the date of the injury.


17.   On April30, 2018, the plaintiff, Richard A. Thomas, III, arrived at the Hingham Post
      Office overnight and encountered the same situation that he had encountered on nights
      prior to that. Namely, he was unable to access the locked area where the serviceable
      jacks were stored.


18.   Because of this he attempted to use the faulty jack, the only one that was accessible, in
      order to pull the mail from his truck to the post office. While doing so, and having to
      exert excess force to be able to pull hundreds of pounds of mail, he rolled over on his
      right ankle and sustained injury.


19.   The plaintiff reported this injury to his supervisors at R&F Transportation and attempted
      to return to work. After a couple of days of working he was unable to return and he has
      been out of work since May, 2018, because of the severe pain in his right lower
      extremity. He has undergone a great deal of treatment, including surgery and may
                                                 4
           Case 1:21-cv-11497-PBS Document 1 Filed 09/13/21 Page 5 of 6



       undergo another surgery in the near future.


20.    As a direct and proximate result of the negligent acts and/or omissions of defendant
       United States of America, the plaintiff has suffered severe personal injury, has incurred
       great medical expense, pain and suffering, and continues to do so, in an amount to be
       determined at trial.


21.    As further direct and proximate result of the negligent acts and/or omissions of the
       defendant, United States of America, plaintiff has experienced and has continued to
       experience economic loss including but not limited to loss of financial support and other
       economic benefits in an amount to be determined at trial.


                                       PRAYER FOR RELIEF


       WHEREFORE plaintiff prays for judgment against defendant, United States of America,
for this cause of action as follows:


1.     For general damages according to proof;


2.     For special damages according to proof;


3.      For costs of suit incurred herein; and,


4.      For such other and further relief as the Court may deem just and proper.




                                                  5
Case 1:21-cv-11497-PBS Document 1 Filed 09/13/21 Page 6 of 6



                          The Plaintiff,
                          Richard A. Thomas
                          By his attorney


                          Is/ Ronald W. Stoia
                          Ronald W. Stoia, Esq.
                          BBO#: 544135
                          720 Centre Street Unit 3
                          Brockton, MA 02302
                          (508) 588-4553
                          rstoia@ronaldwstoia.com




                             6
